Citation Nr: 1759054	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), claimed as an ulcer.

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for a traumatic brain injury (TBI), to include chronic post-traumatic headaches.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as due to a service-connected disability.

6.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.

7.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.
8.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James N. Guin, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served in the Air Force National Guard with periods of active duty from February 1987 to June 1987, and from March 2008 to April 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issues of (1) an initial rating in excess of 20 percent for a right shoulder disability; (2) an initial rating in excess of 10 percent for a left knee disability; 
(3) service connection for a lumbar spine disorder; (4) service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as due to a service-connected disability; (5) service connection for a traumatic brain injury (TBI), to include chronic post-traumatic headaches; and (6) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus.

2.  The Veteran was exposed to acoustic trauma in service. 

3.  The Veteran's tinnitus symptoms have been continuous since service separation.

4.  The Veteran has currently diagnosed GERD, but the Veteran's GERD was not incurred in service and is not otherwise related to service.

4.  A current diagnosis of an ulcer is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2017).

2.  The criteria for service connection for a gastrointestinal disorder, to include GERD and an ulcer have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 
38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Tinnitus

The Veteran's DD Form 214 and personnel records do not show that the Veteran was awarded combat medals or citations; however, the Veteran did receive the Iraq Campaign Medal, which confers service in an area of hostile military and/or terrorist activity.  Moreover, during the August 2017 Board hearing, the Veteran indicated that, while in Iraq, he performed route clearance duties which required him to clear routes for convoys.  On one occasion, the Veteran reported that he witnessed an explosion approximately less than 1/2 mile away and developed tinnitus after the explosion.  See Board Hearing Transcript at pg.16-17.  The Board finds the Veteran's statements regarding exposure to loud noise during service credible. Additionally, his service in Iraq supports noise exposure during service. Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that the Veteran has a current tinnitus disability.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

VA treatment records include as a March 2011 VA treatment record where the Veteran complained of tinnitus.  In April 2011 VA audiology consultation notes, the Veteran reported bilateral, constant, high-pitched tinnitus that began "two years ago" (i .e., 2009).  The VA audiologist indicated that the Veteran had military (artillery) and occupational (pistol) noise exposure.

The Veteran has not been afforded a VA examination regarding the etiology of his tinnitus; however, the Board finds that the evidence currently of record is in equipoise as to whether the Veteran experienced symptoms of tinnitus since service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms of tinnitus since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Notably, the Veteran was diagnosed with tinnitus less than 2 years after service separation.  See March 2011 VA treatment record.  Further, VA treatment records indicated that the Veteran reported an onset date of approximately April 2009 (the month and year of service separation from his second period of active duty service).  In addition, there is no probative evidence of an intervening injury.

Given the absence of any intervening injury, the evidence tends to show that the current tinnitus is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In summary, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for tinnitus based on "continuous" post-service symptoms.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.


Service Connection Analysis for GERD

The Veteran seeks service connection for a gastrointestinal disability.  

Current VA active problem lists show a diagnosis of GERD.  The records also show that he currently prescribed omeprazole for stomach complaints and the Board notes that such medication is indicated to reduce stomach acid.  A current gastrointestinal disability is demonstrated.

During the August 2017 Board hearing, the Veteran testified that he had some gastrointestinal symptoms in service in 2008 while serving in Iraq.  The Veteran stated that he "threw up some foamy stuff" and was given Tums.  

However, his service treatment records are entirely negative for any gastrointestinal complaints, treatment, or diagnosis.  He separated from his second period of active service in the National Guard in April 2009.

Months thereafter, in July 2009, he underwent a periodic examination for National Guard service.  On the Report of Medical History, the Veteran denied having had frequent indigestion, stomach, liver, or gallbladder problems.  Clinical evaluation of the abdomen was normal.

VA treatment records include a May 2011 VA gastroenterology note where the Veteran complained of acid reflux for the past 2-3 months.  He indicated at that time that he had gained 20 pounds and the VA physician noted that the weight gain was the "likely cause of his reflux."  

The Veteran testified that after service, he was found to have an ulcer during a sleep study.  In an April 2012 sleep study, the Veteran was diagnosed with obstructive sleep apnea; however, there was no indication of any ulcer or other gastrointestinal disorder.  

None of the evidence of record suggests that the Veteran's GERD was incurred in service or otherwise related to service or a service connected disability.  

To the extent that the Veteran offers his own testimony as evidence of a nexus, the Board finds that the Veteran is not competent to address the issue of whether his GERD is related to his active service, as this is a complex medical question beyond the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, there is no competent evidence of a nexus; instead, a VA physician indicated that the likely cause of his GERD was weight gain, and not his military service. 

The Veteran was not afforded a VA examination and no VA opinion was obtained regarding this claim, but the Board concludes that such is not necessary because as discussed, although there is competent evidence of a current disorder, the competent evidence of record does not contain any indication that the current GERD may be associated with the Veteran's active service.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the Veteran has not submitted any competent evidence of a nexus between the current GERD and his military service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). As such, the Board concludes that the Veteran's gastrointestinal disorder, diagnosed as GERD, was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  The criteria for service connection for GERD have therefore not been met, and the Veteran's claim is denied.

Lastly, the Board recognizes that the Veteran originally sought a service connection for an ulcer in particular.  However, the record does not show that he is currently diagnosed with ulcer and as such, he does not meet the threshold element of a service connection claim for an ulcer.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Entitlement to service connection for an ulcer must therefore be denied.


ORDER

Service connection for tinnitus is granted. 

Service connection for a gastrointestinal disorder, to include GERD claimed as an ulcer, is denied.


REMAND

Right Shoulder Disability

During the August 2017 Board hearing, the Veteran specifically indicated that his right shoulder disability had worsened since his last VA examination in January 2017.  See Id at pg. 5.  The Veteran's spouse also indicated that his shoulder disability had worsened and that she now had to help him with various daily activities, including bathing and putting on his shoes.  For these reasons, a remand is necessary in order to afford the Veteran a contemporaneous examination so as to determine the current severity of his disability.

Left Knee Disability

During the August 2017 Board hearing, the Veteran was wearing a brace on his left knee and indicated that he was prescribed the brace by VA and used it for "more stability" and to keep him from falling.  

Moreover, although the Veteran was afforded a VA knee examination in January 2017, range of motion testing was not completed on the left knee.  The examiner stated the following reason "For reasons unknown to this examiner, Veteran made no attempt of movement left knee."  The examiner also did not discuss the Veteran's left knee brace.  For these reasons, and new VA examination is warranted to assess the current severity of the Veteran's left knee disability. 


Lumbar Spine

Service treatment records show that the Veteran injured his back in 1991 after lifting a box.  Notably, this injury did not occur on active duty.  However, in a March 2009 Statement of Medical Examination and Duty Status (during active duty service), the Veteran reported a left knee injury, headaches, a low back injury, and "stress, anger, and depression."  

The evidence also includes a May 2010 Army National Guard evaluation where the Veteran reported having back pain since 2008, with worsening symptoms after a spinal tap in 2009.  Further, in a November 2012 VA treatment record, the Veteran was noted to have a history of a fall 3 years ago (i. e., 2009) with resulting chronic low back pain and intermittent numbness and weakness in the left lower extremity.  
The Veteran also underwent an MRI of the lumbar spine in April 2010, which showed minimal degenerative disk disease at L5-S1.  

VA obtained a medical opinion in September 2011.  The examiner indicated that the Veteran was seen on one occasion in 1991 (during inactive duty) for pain after lifting a box.  Further, the examiner noted that an x-ray of the lumbar spine during a July 2009 VA examination showed that the Veteran had an old fracture at the sacro coccygeal junction.  The diagnosis at the time was "no acute findings in the lumbosacral spine.  Diagnosis noted as Lumbar spine with old fracture at the sacrococcygeal junction that is remote."  The September 2011 examiner found that the Veteran's currently diagnosed degenerative disease was not related to service as the Veteran was noted to have only been seen one time (and not during active duty).  The examiner further indicated that there was no objective evidence of continuity and chronicity of care.

The Board finds the September 2011 VA medical opinion to be inadequate as the examiner did not address the Veteran's symptoms during his second period of active duty between 2008-2009, to include the March 2009 Statement of Medical Examination and Duty Status where the Veteran specifically reported a low back injury.  As such, a new VA examination/opinion is warranted. 

Psychiatric Disorders

The Veteran maintains that he has a psychiatric disorder that is related to service.  In the March 2009 Statement of Medical Examination and Duty Status (during active duty service), the Veteran reported a left knee injury, headaches, a low back injury, and "stress, anger, and depression."  

Numerous post-service VA treatment record have diagnosed the Veteran with PTSD and depression.  See e. g., September 2013 and September 2015 VA mental health notes (reflecting diagnoses of PTSD and depressive disorder, DSM 5).  However, VA examination reports in August 2009 and September 2012 show that the Veteran did not meet the DSM criteria for PTSD or depression.  

Currently however, the Veteran is being prescribed Mirtazapine for depression and sleep problems.  A September 2015 VA mental health note also indicated that the Veteran had "depressive disorder secondary to GMC [general medical condition]."  A January 2016 VA mental health note similar noted that the Veteran had "mood disorder (depression) secondary to GMC (chronic pain)."
The Board finds that a new VA psychiatric examination is warranted to assist in determining the nature and etiology of the Veteran's psychiatric disorder(s), to include whether it is due to chronic pain associated with a service-connected disability.

TBI with Headaches

During the August 2017 Board hearing, the Veteran testified that he fell from a 6-7 foot platform and landed on his back.  The Veteran indicated that he was knocked unconscious.

Post-service VA treatment records include numerous diagnoses of unspecified head injury, mild cognitive impairment, and chronic post-traumatic headaches.  See e. g., April 2012 VA mental health note.  In a March 2012 VA mental health note, the Veteran was asked whether he had ever had a head injury.  The Veteran responded that he had and was knocked unconscious for 5-10 minutes.  

As noted above, the Veteran reported headaches in service in March 2009.  See March 2009 Statement of Medical Examination and Duty Status.  For these reasons, the Veteran should be afforded a VA TBI examination to assess the nature and etiology of claimed disorder.

TDIU

The Board's remand regarding the claims discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Then, schedule the Veteran for a VA examination in order to assess the current severity of his right shoulder disability. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

(a) The examiner should conduct range of motion testing for BOTH shoulders and provide an opinion as to range of motion based on (a) active motion; (b) passive motion; (c) weight-bearing; and (d) non-weight bearing motions.

(b) Describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion after repetitive use and during a flare-up.  

If a flare-up is not demonstrated during the examination, the examiner must elicit from the Veteran to what extent, if any, flare-ups affect functional impairment.  Specifically, inquire as to:  the frequency and duration of any flare-ups; the precipitating and alleviating factors; and then estimate, to what extent, if any, they affect functional impairment.   The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation. 

3.  Schedule the Veteran for a VA examination in order to assess the current severity of his left knee disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

(a) The examiner should conduct range of motion testing for both knees and provide an opinion as to range of motion based on (a) active motion; (b) passive motion; (c) weight-bearing; and (d) non-weight bearing motions.

(b) Describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion after repetitive use and during a flare-up.  

If a flare-up is not demonstrated during the examination, the examiner must elicit from the Veteran to what extent, if any, flare-ups affect functional impairment.  Specifically, inquire as to:  the frequency and duration of any flare-ups; the precipitating and alleviating factors; and then estimate, to what extent, if any, they affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation. 

4.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of the Veteran's lumbar spine disorder.  The examiner must review all pertinent documents in the record, to include a copy of this Remand, and must obtain a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current diagnoses pertaining to the Veteran's lumbar spine.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the spine disorder had its origin in service or is in any way related to the Veteran's service. The examiner is asked to address the service treatment records and VA treatment records discussed in the Remand portion above.

(c)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

5.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of the Veteran's psychiatric disorder.  The examiner must review all pertinent documents in the record, to include a copy of this Remand, and must obtain a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current psychiatric disorders that meet the DSM-IV or DSM 5 criteria.  (NOTE:  VA treatment records show diagnoses of PTSD and depressive disorder and treatment (medication) for depression and sleep impairment).

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the psychiatric disorder had its origin in service or is in any way related to the Veteran's service.  

(c)  State whether any of the Veteran's psychiatric disorders are at least as likely as not (i.e., probability of 50 percent or greater) caused or aggravated by a service-connected disability(ies).

(NOTE:  a September 2015 VA mental health note indicated that the Veteran had "depressive disorder secondary to GMC [general medical condition]."  A January 2016 VA mental health note similar noted that the Veteran had "mood disorder (depression) secondary to GMC (chronic pain).

(d)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

6.  Schedule a VA TBI examination to assess the nature and etiology of the claimed traumatic brain injury.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner should specifically review, note, and discuss the Veteran's service treatment records, and specifically those relating to the Veteran's complaints of headaches in March 2009.  Then, the examiner should provide the following:

(a)  State whether the Veteran have a currently diagnosed TBI disability.  (NOTE:  VA treatment records have diagnosed the Veteran with unspecified head injury, mild cognitive impairment, and chronic post-traumatic headaches).

(b)  Then, if a diagnosis of a TBI is confirmed, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's TBI and any associated residuals had its origin in service or is in any way related to the Veteran's service.  

(c)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

7.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


